Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 04/25/2022.
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 has been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patented Case No. 10,999,642 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the current application perform the same steps or limitations recited by claims 1-20 of U.S. Patented Case No. 10,999,642 B1 as detailed below by the examiner.  

Claim 1-20
Current Application
Claim 1-20
Patent Case No. 10,999,642 B1
Claim 1: A method comprising: 
in response to determining that a first computing device is within a predetermined distance of a second computing device, causing display, by the first computing device, of a graphical indication that a second user associated with the second computing device is nearby the first computing device; 
in response to detecting selection of the graphical indication, causing display of an option to access a video steam being captured on the second computing device; and 
in response to detecting selection of the option, causing display of the video stream being captured on the second computing device on a display of the first computing device in conjunction with display of a video stream being captured by the first computing device.

Claim 1. A method comprising: 
capturing, at a first computing device associated with a first user, a first video stream; 
displaying, by the first computing device, the first video stream being captured by the first computing device; 
during display of the first video stream being captured by the first computing device, determining a subset of a plurality of computing devices that are within a predetermined distance from a location of the first computing device that are within a social network of the first user; 
selecting a second computing device, of the plurality of computing devices, that is associated with a second user with a closest relationship to the first user according to a social graph of the first user; 
causing display, by the first computing device, of a graphical indication that the second user is nearby while displaying the first video stream being captured by the first computing device; 
detecting, by the first computing device, a selection of the graphical indication that the second user is nearby, and in response to the selection of the graphical indication that the second user is nearby, causing display of further information about the second user, an option to send a message to the second user, and an option to view or capture a second video steam being captured on the second computing device;
detecting selection of the option to view the second video stream being captured on the second computing device; 
in response to detecting selection of the option to view the second video stream being captures on the second computing device, sending, by the first computing device to the second computing device, a request to access the second video stream being captured on the second computing device; 
receiving the second video stream being captured on the second computing device; displaying, by the first computing device, the second video stream being captured on the second computing device, on a display of the first computing device in conjunction with display of the first video stream being captured by the first computing device; 
capturing, by the first computing device, the displayed second video stream while continuing to capture the first video stream; 
receiving input of text to augment a message comprising the first video stream and the second video stream; generating an ephemeral message comprising the first video stream and the second video stream and the input text, the ephemeral message associated with a duration parameter indicating an amount of time that the ephemeral message will be displayed to a receiving user of the ephemeral message; and 
sending the ephemeral generated message to a third computing device wherein the ephemeral generated messages is removed from the third computing device after the amount of time indicated by the duration parameter associated with the ephemeral message



Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patented Case No. 11,350,175 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the current application perform the same steps or limitations recited by claims 1-20 of U.S. Patented Case No. 11,350,175 B1 as detailed below by the examiner.  

Claim 1-20
Current Application
Claim 1-20
Patent Case No. 11,350,175 B1
Claim 1: A method comprising: 
in response to determining that a first computing device is within a predetermined distance of a second computing device, causing display, by the first computing device, of a graphical indication that a second user associated with the second computing device is nearby the first computing device; 
in response to detecting selection of the graphical indication, causing display of an option to access a video steam being captured on the second computing device; and 
in response to detecting selection of the option, causing display of the video stream being captured on the second computing device on a display of the first computing device in conjunction with display of a video stream being captured by the first computing device.

Claim 1. A method comprising:
determining a second computing device, of a plurality of computing devices, that is within a predetermined distance from a location of a first computing device;
causing display, by the first computing device, of a graphical indication that a second user associated with the second computing device is nearby while displaying a first video stream being captured by the first computing device;
detecting, by the first computing device, a selection of the graphical indication that the second user is nearby, and in response to the selection of the graphical indication that the second user is nearby, causing display of further information about the second user, an option to send a message to the second user, and an option to view and capture a second video steam being captured on the second computing device;
in response to detecting selection of the option to view the second video stream being captured on the second computing device, displaying the second video stream being captured on the second computing device on a display of the first computing device in conjunction with display of the first video stream being captured by the first computing device;
capturing, by the first computing device, the displayed second video stream while continuing to capture the first video stream;
generating a message comprising the first video stream and the second video stream; and
sending the generated message comprising the first video stream and the second video stream to a third computing device.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-19 recites the limitation "The computing device in claim 11" in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 is a dependent method claim and not a “computing device” claim.  It appears that dependent claims 13-19 should dependent on “a computing device” of independent claim 12. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-9, 11-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US 9,584,834 B1) in view of Kedenburg, II (herein after Kedenburg, US 2018/0167427 A1).
Regarding claim 1, Bush discloses a method comprising: 
in response to determining that a first computing device is within a predetermined distance of a second computing device, causing display, by the first computing device, of a graphical indication that a second user associated with the second computing device is nearby the first computing device (claim 1, column 8, 10-14:  identifying contact list user devices, the contact list user devices associated with users in the contact list that are logged in to a video broadcasting system; identifying eligible contact list user devices as those contact list user devices that have an associated location that matches a location attribute associated with the event of the designated broadcast. fig. 3, 350; column 7, 51-59, column 1-14:  In the interface 340, shown, the user of the device is the only camera broadcasting this event. As other users provide additional video to the video broadcasting module 119 for the broadcast, the other users' information and video is added and interface 350 is provided. Column 8, 2-14:  The video broadcasting module 119 selects a nearby broadcast with the greatest number of contacts also in the broadcast); 
in response to detecting selection of the graphical indication, causing display of an option to access a video steam being captured on the second computing device (column 6, 13-16:  Other user views are provided below the video stream and allow the user to select other cameras or broadcasters to view or edit in the main video stream.  column 7, 51-59, column 1-14:  As other users provide additional video to the video broadcasting module 119 for the broadcast, the other users' information and video is added and interface 350 is provided); and 
[in response to detecting selection of the option, causing display of the video stream being captured on the second computing device on a display of the first computing device] (column 6, 13-16; column 7, 51-59, column 1-14:  As other users provide additional video to the video broadcasting module 119 for the broadcast, the other users' information and video is added and interface 350 is provided.  The interface 350 includes information about other users who have joined the broadcast. The information can be an image or avatar of the joining user, a user name or may be a frame or thumbnail image of the joining user's video feed).
However, Bush does not discloses causing display of the video stream being captured on the second computing device on a display of the first computing device in conjunction with display of a video stream being captured by the first computing device.
In an analogous art, Kedenburg discloses causing display of the video stream being captured on the second computing device on a display of the first computing device in conjunction with display of a video stream being captured by the first computing device ([0033]: Once the broadcaster has selected a user to join as a co-broadcaster, the user selection module 206 is configured to send one or more invite notifications to the chosen user. Once the user's separate live content stream is active, the stream merge module 208 merges the broadcaster's live content stream and the user's live content stream so that both the broadcaster (i.e., primary broadcaster) and the user (i.e., co-broadcaster) appear in a merged live content stream); 
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Bush to comprise “causing display of the video stream being captured on the second computing device on a display of the first computing device in conjunction with display of a video stream being captured by the first computing device” taught by Kedenburg.
One of ordinary skilled in the art would have been motivated because it would have enabled for presenting merge live content streams from different users (Kedenburg, [0033]).  
 
Regarding claim 2, Bush-Kedenburg discloses the method of claim 1, wherein the first video stream and the second video stream are displayed at a same time in a split screen format (Kedenburg, [0033]:  the broadcaster's live content stream is presented in the first region while the co-broadcaster's live content stream is presented in the second region).  The same rationale applies as in claim 1.

Regarding claim 8, Bush-Kedenburg discloses the method of claim 1, further comprising: generating a message comprising at least one portion of the first video stream and at least one portion of the second video stream (Kedenburg, [0033]:  merged live content stream is generated); and sending the generated message to a third computing device (Kedenburg, [0031], [0033]:  the co-broadcaster module 202 can be utilized to add co-broadcasters to live content streams and/or to remove co-broadcasters from live content streams. For example, a user operating a computing device can access (e.g., view) a live content stream through a content provider. In one example, the live content stream may be accessed through a content item in a news feed.  Merged live content stream is presented to users as a split screen that is divided into a first region and a second region). The same rationale applies as in claim 1.

Regarding claim 9, Bush-Kedenburg discloses the method of claim 8, wherein the generated message is displayed on the third computing device in a split screen format wherein the first video stream comprises a first part of the split screen and the second video stream comprises a second part of the split screen (Kedenburg, [0031], [0033]:  a user operating a computing device can access (e.g., view) a live content stream through a content provider. In one example, the live content stream may be accessed through a content item in a news feed.  Merged live content stream is presented to users as a split screen that is divided into a first region and a second region). The same rationale applies as in claim 1.

Regarding claim 11, Bush-Kedenburg discloses the method of claim 8, further comprising: receiving input of a media overlay to augment the message; and wherein generating the message comprises generating the message comprising at least one portion of the first video stream, at least one portion of the second video stream, input text, and the input media overlay (Kedenburg, fig. 4F, [0004]:  the visual modification corresponds to at least a text overlay, graphical overlay, virtual doodle, text animation, graphical animation, or placement of a face mask. [0042]:  any visual modifications to the co-broadcaster's live content stream can appear in the second region 468 through which the co-broadcaster's live content stream is being presented. Similarly, the co-broadcaster can apply filters to the co-broadcaster's live content stream and/or the broadcaster's live content stream. In the example of FIG. 4F, the broadcaster has applied a graphical overlay in the co-broadcaster's live content stream as shown in the second region 468). The same rationale applies as in claim 1. 

Regarding claims 12 and 20; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 13; the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 19; the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claims 3-4, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Kedenburg, as applied in claim 1, in further view of Cranfill et al. (US 2011/0249073 A1).
Regarding claim 3, Bush-Kedenburg discloses the method of claim 1.
However, Bush-Kedenburg does not discloses wherein the display of the second video being captured on the second computing device in conjunction with display of the first video being captured by the first computing device, further comprises a user interface mechanism that allows for adjustment of a size of each of the first video and the second video for display on the first computing device.
In an analogous art, Cranfill discloses wherein the display of the second video being captured on the second computing device in conjunction with display of the first video being captured by the first computing device, further comprises a user interface mechanism that allows for adjustment of a size of each of the first video and the second video for display on the first computing device (fig. 86, [0750]:  The third stage 8610 shows a transitional stage of the participant selection operation. In this stage, the user is dragging the two fingers away from each other while causing the display area 8570 to become larger and fill up the display area of what used to be the composite display 8535).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Bush-Kedenburg to comprise “wherein the display of the second video being captured on the second computing device in conjunction with display of the first video being captured by the first computing device, further comprises a user interface mechanism that allows for adjustment of a size of each of the first video and the second video for display on the first computing device” taught by Cranfill.
One of ordinary skilled in the art would have been motivated because it would have enabled to rotate the user interface when the user device rotates from vertical position to horizontal position (Cranfill, [0433]).  

Regarding claim 4, Bush-Kedenburg discloses the method of claim 1.
However, Bush-Kedenburg does not disclose further comprising: detecting an orientation of the first computing device; and automatically adjusting the display of the second video being captured on the second computing device in conjunction with display of the first video being captured by the first computing device based on the detected orientation of the first computing device.
In an analogous art, Cranfill discloses further comprising detecting an orientation of the first computing device ([0433]:  rotate the PIP display that is presented during a video conference when a user of the mobile device used for the video conference rotates the device during the conference); and automatically adjusting the display of the second video being captured on the second computing device in conjunction with display of the first video being captured by the first computing device based on the detected orientation of the first computing device (fig. 34, [0433]:  the rotation of a UI 1105 of a device 3400 when the device is rotated from a vertical position to a horizontal position.
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Bush-Kedenburg to comprise “detecting an orientation of the first computing device; and automatically adjusting the display of the second video being captured on the second computing device in conjunction with display of the first video being captured by the first computing device based on the detected orientation of the first computing device” taught by Cranfill.
One of ordinary skilled in the art would have been motivated because it would have enabled to rotate the user interface when the user device rotates from vertical position to horizontal position (Cranfill, [0433]).  

Regarding claim 14; the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 15; the claim is interpreted and rejected for the same reason as set forth in claim 4.

Claims 5, 7, 10, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Kedenburg, as applied in claim 1, in further view of Miller (US 2016/0294894 A1).
Regarding claim 5, Bush-Kedenburg discloses the method of claim 1.
However, Bush-Kedenburg does not disclose wherein capture of the first video and the second video is performed using a higher quality format and display of the first video and the second video is performed using a lower quality format.
In an analogous art, Miller discloses wherein capture of the first video and the second video is performed using a higher quality format and display of the first video and the second video is performed using a lower quality format ([0271], [0281]:  The reduced or smaller version of a live streaming media segment may be a reduced-quality version of the live stream or one or more images showing the perspective from the particular location).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Bush-Kedenburg to comprise “wherein capture of the first video and the second video is performed using a higher quality format and display of the first video and the second video is performed using a lower quality format” taught by Miller.
One of ordinary skilled in the art would have been motivated because it would have enabled for presenting media content streams to multiple users (Miller, [0003]).  

Regarding claim 7, Bush-Kedenburg discloses the method of claim 1.
However, Bush-Kedenburg does not disclose further comprising: receiving a request to add at least one portion of the first video stream and at least one portion of the second video stream to a media collection; and adding the at least one portion of the first video stream and the at least one portion of the second video stream to the media collection. 
In an analogous art, Miller discloses further comprising: receiving a request to add at least one portion of the first video stream and at least one portion of the second video stream to a media collection ([0063]:  For example, a user may request, on the client device 104, to create a new media presentation or add a media segment to an existing media presentation); and adding the at least one portion of the first video stream and the at least one portion of the second video stream to the media collection ([0063]:  In response, the client device 104 may capture a media segment, and then send the media segment to the media presentation system 102 to create a new media presentation or to add to an existing media presentation).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Bush-Kedenburg to comprise “further comprising: receiving a request to add at least one portion of the first video stream and at least one portion of the second video stream to a media collection; and adding the at least one portion of the first video stream and the at least one portion of the second video stream to the media collection” taught by Miller.
One of ordinary skilled in the art would have been motivated because it would have enabled for presenting media content streams to multiple users (Miller, [0003]).  

Regarding claim 10, Bush-Kedenburg discloses the method of claim 8.
However, Bush-Kedenburg discloses further comprising: receiving a request to add the generated message to a media collection; and adding the generated message to the media collection.
In an analogous art, Miller discloses further comprising: receiving a request to add the generated message to a media collection ([0063]: adding to a media presentation); and adding the generated message to the media collection ([0063]:  In response, the client device 104 may capture a media segment, and then send the media segment to the media presentation system 102 to create a new media presentation or to add to an existing media presentation).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Bush-Kedenburg to comprise “further comprising: receiving a request to add the generated message to a media collection; and adding the generated message to the media collection” taught by Miller.
One of ordinary skilled in the art would have been motivated because it would have enabled for presenting media content streams to multiple users (Miller, [0003]).  

Regarding claim 16; the claim is interpreted and rejected for the same reason as set forth in claim 5.

Regarding claim 18; the claim is interpreted and rejected for the same reason as set forth in claim 7.


Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Kedenburg, as applied in claim 1, in further view of Ormseth et al. (US 2018/0041552 A1).
Regarding claim 6, Bush-Kedenburg discloses the method of claim 1,
However, Bush-Kedenburg discloses wherein the graphical indication is an icon indicating a relationship of the second user to a first user corresponding to the first computing device.
In an analogous art, Ormseth discloses wherein the graphical indication is an icon indicating a relationship of the second user to a first user corresponding to the first computing device (fig. 3B, [0039], [0043]:  the users in the guest list 334 are ranked based on their respective social affinity scores with respect to the broadcaster. In this example, the user Beth has the highest social affinity score and is therefore included first in the guest list 334. Based on their respective social affinity scores, the remaining users in the guest list 334 are ranked as follows: Michael, followed by Jack, followed by Ronnie, followed by Lois, ending with George, who has the lowest social affinity score).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Bush-Kedenburg to comprise “wherein the graphical indication is an icon indicating a relationship of the second user to a first user corresponding to the first computing device” taught by Ormseth.
One of ordinary skilled in the art would have been motivated because it would have enabled to select a user from a guest list in order to join the live stream as co-broadcaster (Ormseth, [0032]).  

Regarding claim 17; the claim is interpreted and rejected for the same reason as set forth in claim 6.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Brownhill, US 2018/0150465 A1: Systems and Methods for Providing Content. 
Sarkar et al., US 2019/0079941 A1: Highlighting Portions of a Live Video Broadcast.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446